UNITED STATES DISTRlCT COURT
SOUTHERN DISITRICT OF OHIO

UNITED STATES OF AMERICA ) CASE NO:l :l$-cr-OOO34
Plaintiff, ) l-ION. JUDGE SUSAN J. DLOTT
v. ) DEFENDANT’S TRIAL BRIEF
IZMIR KOCI-I )
Defendant. )

 

Now comes the Defendant, Izmir Koch (“Mr. Koch”), by and through undersigned
counsel and as instructed by this Honorable Court’s Order [Doc.#l 0] hereby files his 'I`rial Brief.
M

I. Facts.

The Govemment alleges that on or about February 4, 2017 the Defendant, Mr. Izmir Koch,
assaulted a person outside of a restaurant casing physical harm to said person in the Southem
District of Ohio because Mr. Koch believed the victim Was Jewish. Mr. Koch denies these
allegations

Il. Evidentiary lssue.

Because the Govemment has the burden of proving, beyond a reasonable doubt, each and
every element of the offense charged against Mr. Koch pursuant to 18 U.S.C. §249(a)(l) Mr.
Koch can only state that he will timely and appropriately object to any evidence he deems
objectional, prejudicial or inadmissible sought to be introduced by the Govemment during the

Government’s case pursuant to the Federal Rules of Evidence and applicable Federal Statutes.

Respectfully submitted,

L/\

Comelius “Carl” Lewis, Esq.( #0055700)
119 East Court Street

Cincinnati, OH 45202
513.632.9542/Office

513.721.5824/Fax

513.371.4520/Ce11

Carllewislaw@gmail.com

Counsel for Izmir Koch

CERTIFICATE OF SERVICE
I hereby certify that the forgoing Trial Brief was filed with the United States District
Court and upon Ms. Megan Gaffney, Esq., AUSA, on the 7‘h day of November 2018.

L/\
Comelius “Carl” Lewis

